Citation Nr: 1644608	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977 with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for tinnitus and bilateral hearing loss. 

In July 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As the Board is granting the benefit sought in full for the claim of entitlement to service connection for tinnitus, further discussion of the VCAA is unnecessary.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

A July 2011 VA examination report reflects that the Veteran was diagnosed with tinnitus.  Id.  Hence, a current disability has been demonstrated.

The Veteran asserts that his tinnitus is related to his military service and that he has experienced tinnitus symptoms in and since service.  See VA examination report dated July 2011.  In particular, he contends that although his service records reflect that his military occupational specialist (MOS) was a clerk typist during service, he was a truck driver.  He explained that during his military service, he was exposed to loud diesel engine noise for ten hours per day, without hearing protection, as a truck driver.  See Board hearing transcript dated July 2016.  He stated that he drove a truck transporting other servicemen to a gun range. 

His DD-214 Form reflects that his MOS was a clerk typist.   

Although, there are no other service records to confirm that the Veteran was a truck driver during service, the Board finds that the Veteran's testimony and statements are consistent with the other evidence of record, as he has consistently reported that he was a truck driver during service.  See VA examination report dated July 2011 and Board hearing transcript dated July 2016.  The Board has no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure.  His claimed exposure to loud noise is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (a) (West 2014). 

As the Veteran has established the current disability and in-service injury elements, the only remaining question is whether there is a nexus between his current disability and in-service acoustic trauma.

In July 2011, a VA audiologist stated that the Veteran has a diagnosis of bilateral hearing loss which is a symptom associated with his tinnitus.  Then, the VA audiologist opined that the Veteran's tinnitus is at least as likely as not caused by or incurred during service.  The VA examiner reasoned that although the Veteran's service treatment records (STRs) are absent any complaints of tinnitus, the Veteran has had longstanding complaints of tinnitus beginning during his military service.  The VA examiner also stated that 

[t]innitus is a symptom of damage of the auditory system that may be present with or without hearing loss.  Several studies have shown that tinnitus may occur with one noise event or be the result of cumulative noise exposure. . . .  The audiogram is not a very sensitive measure of physiologic change therefore a Veteran separating with normal hearing on a standard hearing evaluation could still experience tinnitus. 

See VA examination report dated July 2011.

Although the VA examiner gave conflicting opinions as to whether the Veteran's tinnitus was related to his military service or his bilateral hearing loss, the evidence is thus at least evenly balanced as to whether current tinnitus is related to in-service acoustic trauma.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran asserts that his bilateral hearing loss is related to his military service.  

He contends that his bilateral hearing loss is due to his military duties, to include truck driving without hearing protection. 

In July 2011, a VA audiologist opined that the Veteran's bilateral hearings loss is less likely as not related to his military service.  The VA audiologist related the Veteran's tinnitus to his bilateral hearing loss and found that tinnitus was related to service, alternatively, found that bilateral hearing loss was not related to service. The VA audiologist reasoned that following the Veteran's military service, he was employed at a machine shop for several years without hearing protection.  

Importantly, during the July 2016 Board hearing, the Veteran testified that following his military service, he was employed at a machine shop; however, he was required to wear hearing protection during the course of his employment, as it was required by law.

Crucially, the July 2011 VA audiologist's negative nexus opinion between the Veteran's bilateral hearing loss and his military service was based on an inaccurate factual premise, as the Veteran was required to wear hearing protection during the course of his post-service occupation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion as to the etiology of the Veteran's bilateral hearing loss. 

Additionally, it does not appear that the Veteran's service personnel records have been requested or associated with the claims file.  Therefore, the Veteran's service personnel records should be obtained upon remand.  If the Board is in error, the AOJ should identify the location of the personnel records in the electronic file.

Finally, during the July 2016 Board hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits.  These records have not been associated with the record, and such should be accomplished upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

Accordingly, the claim for entitlement to service connection for bilateral hearing loss is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2010.  All such available documents should be associated with the claims file.

2.   Obtain the Veteran's service personnel records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.  If the Board is in error that the personnel records have not been associated with the electronic claims file, indicate the location of these records.

3.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision.

4.  Then, the claims folder should be referred back to the VA audiologist who provided the July 2011 VA opinion concerning the Veteran's claim for service connection for bilateral hearing loss.  If the audiologist is unavailable, the opinion should be requested from a different audiologist.  The VA audiologist should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the audiologist for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA audiologist.

The VA audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss had its clinical onset during military service or is otherwise related to service.  

The VA audiologist should also address the Veteran's lay testimony regarding his hearing acuity symptomatology since service, specifically, that he wore hearing protection in his post service job as a machine shop.
 
The VA audiologist must provide a rationale for the opinion given.  The VA audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Thereafter, readjudicate the claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


